Citation Nr: 1643735	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-31 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating for service-connected upper thoracic strain with degenerative disc disease of L5-S1, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected cervical strain, currently rated as 20 percent disabling.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tension headaches (now claimed as related to non-PTSD personal trauma).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm condition (now claimed separately as secondary to upper thoracic strain with degenerative disc disease of L5-S1; and/or related to non-PTSD personal trauma).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm condition (now claimed separately as secondary to upper thoracic strain with degenerative disc disease of L5-S1; and/or related to non-PTSD personal trauma).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post heat exhaustion (now claimed as related to non-PTSD personal trauma).

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hallux valgus, right foot (now claimed as related to non-PTSD personal trauma).

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hallux valgus, left foot (now claimed as related to non-PTSD personal trauma).

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis, left foot (now claimed as related to non-PTSD personal trauma and also separately claimed as toenail psoriasis).

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis of the right great toenail (now claimed as related to non-PTSD personal trauma and also separately claimed as toenail psoriasis).

13.  Entitlement to service connection for generalized anxiety disorder and panic disorder (claimed separately as anxiety condition, chronic adjustment disorder, and neurosis secondary to upper thoracic strain).

14.  Entitlement to service connection for sleep apnea as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

15.  Entitlement to service connection for allergic rhinitis.

16.  Entitlement to service connection for sinusitis.

17.  Entitlement to service connection for pseudofolliculitis barbae (PFB) (also claimed separately as facial scars from recent PFB).

18.  Entitlement to service connection for fibromyalgia as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

19.  Entitlement to service connection for intervertebral disc syndrome (IVDS).

20.  Entitlement to service connection for right neuralgia as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

21.  Entitlement to service connection for left neuralgia as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

22.  Entitlement to service connection for inflammation of right sciatic nerve as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

23.  Entitlement to service connection for inflammation of left sciatic nerve as secondary to the service-connected disability of upper thoracic strain with degenerative disc disease of L5-S1.

24.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

25.  Entitlement to service connection for high blood pressure.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Los Angeles, California, now has jurisdiction over this case.     
 
The record reflects that the August 2013 rating decision denied the Veteran's claims for entitlement to service connection for left knee and right knee problems.  The RO issued a statement of the case in September 2014 in response to the Veteran's notice of disagreement dated February 2014.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the August 2013 rating decision as to these issues.  See 38 C.F.R. § 20.202 (2015).  Therefore, the issues of service connection for left knee and right knee problems are currently not on appeal.

The Veteran was represented by attorney J. Michael Woods at the time these claims were certified to the Board of Veterans Appeals in May 2015.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion filed with the Office of the Senior Deputy Vice Chairman.  A copy of the motion must be sent to the veteran, who must be provided the opportunity to respond within 30 days of receipt.  In August 2016, the Veteran's attorney submitted a Motion for Withdrawal to the Office of the Senior Deputy Vice Chairman and certified that a copy of the Motion had been sent to the Veteran.  The Motion states that the basis for withdrawal is the Veteran's request for termination of the attorney-client relationship.  The Veteran was provided 30 days to respond to the Motion, but no response has been submitted.  The Board thus finds that the continuation of representation is impractical, good cause has been shown for withdrawal, and the attorney's representation is terminated.  See 38 C.F.R. § 20.608(b)(2).  

The issues of entitlement to an increased rating for upper thoracic strain with degenerative disc disease of L5-S1, currently rated as 20 percent disabling; entitlement to an increased rating for cervical strain, currently rated as 20 percent disabling; entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling; whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder, tension headaches, right and left arm conditions, status post heat exhaustion, bilateral hallux valgus of the feet, onychomycosis of the left foot, and onychomycosis of the right great toenail; and entitlement to service connection for high blood pressure, generalized anxiety disorder and panic disorder, sleep apnea as secondary to upper thoracic strain with degenerative disc disease of L5-S1, allergic rhinitis, sinusitis, pseudofolliculitis barbae, fibromyalgia as secondary to upper thoracic strain with degenerative disc disease of L5-S1, intervertebral disc syndrome, bilateral neuralgia as secondary to upper thoracic strain with degenerative disc disease of L5-S1, inflammation of the right sciatic nerve as secondary to upper thoracic strain with degenerative disc disease of L5-S1, and inflammation of the left sciatic nerve as secondary to upper thoracic strain with degenerative disc disease of L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear in March 2012, with speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear; and by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear in April 2014, with speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's appeal for an increased rating for bilateral hearing loss arises from his disagreement with the initial disability rating assigned in the August 2013 rating decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the diagnostic codes for rating the disabilities at issue and descriptions of the rating formulas for all possible schedular ratings under these diagnostic codes.   

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's VA medical records related to treatment for hearing loss and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided VA examinations in March 2012, April 2014, and July 2016 with regard to his bilateral hearing loss disability, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA audiology examination reports include sufficient detail as to the current severity of the Veteran's bilateral hearing loss, including information regarding the functional impact of this disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, the examinations are adequate.   

Moreover, there is no evidence indicating any material change in the severity of the Veteran's condition since he was last examined in April 2014.  See 38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to make a determination as to the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Analysis 

In this case, service connection for bilateral hearing loss was granted in the August 2013 rating decision on appeal, and a noncompensable disability rating was assigned effective January 26, 2012.  As such, the rating period for consideration is from January 26, 2011.    

The Veteran was initially provided a VA audiology examination in March 2012.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
35
30
40
LEFT
35
40
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner found that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  Concerning this, the Veteran reported needing to have spoken information repeated to him.  See Martinak, 21 Vet. App. at 455.  

VA medical center (VAMC) records from an audiology consultation in August 2012 show word recognition of 100 percent bilaterally and puretone results that were normal bilaterally.  In December 2012, the Veteran was provided a hearing aid.  However, VAMC notes from the hearing aid fitting specified that the Veteran's hearing thresholds were within normal limits bilaterally, and the hearing aid was for use as a tinnitus masker only.  

The Veteran was provided another VA audiology examination in April 2014.  The VA examiner indicated that the claims file was not reviewed, but the record does not reflect that such review would have changed the objective and dispositive findings made during the examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
20
25
LEFT
25
30
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was normal hearing, bilaterally.  The examiner did not opine as to the disability's functional impact or remark on any reported difficulties for the Veteran.  Rather, the examiner explained that the Veteran's diagnosis had changed and the new diagnosis was normal hearing for VA purposes, as audiogram thresholds were within normal limits in both ears.  

On VA audiology examination in July 2016, the Veteran's pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, bilaterally, were recorded as "could not test."  The examiner explained that the testing results for both ears were considered invalid due to significant variability (as much as 30 decibels) using ascending and descending test methods.  Re-instruction did not alter the Veteran's responses to pure tones.  The examiner also noted poor agreement between speech reception thresholds and pure tone responses.  Speech discrimination scores were unavailable for both ears.  

The March 2012 audiological examination revealed a right ear pure tone threshold average of 36.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 36.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the March 2012 audiological evaluation to the rating criteria results in Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.    

The April 2014 audiological examination revealed a right ear pure tone threshold average of 22.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 26.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the April 2014 audiological evaluation to the rating criteria results in Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

The July 2016 examination does not provide a basis for a compensable rating for bilateral hearing loss as the audiological evaluation results were deemed invalid by the VA examiner.  

Based on the foregoing, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b).  However, none of the examination results dated during the appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) and (b) do not apply.  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).    

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worst, Level I hearing acuity in both the left and the right ears, with speech discrimination ability of 96 percent or higher in each ear.  While the Board recognizes the Veteran's assertions that he experiences difficulty with his hearing and requires that spoken information be repeated to him, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, with speech discrimination ability of 96 percent or higher in each ear.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, with speech discrimination ability of 96 percent or higher in each ear, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations for his bilateral hearing loss, and there is no indication of marked interference with employment due to his bilateral hearing loss.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.    

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure or follow substantially gainful employment.  The Board acknowledges that the March 2012 VA examiner noted that the Veteran's bilateral hearing loss disability impacts the ordinary conditions of daily life, including the Veteran's ability to work, due to his difficulty hearing and need to have spoken information repeated.  However, this finding does not demonstrate that the Veteran's bilateral hearing loss disability, alone, regardless of his age, prevents him from securing or following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a compensable initial rating for service connected bilateral hearing loss is denied.  


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the Veteran's entitlement to an increased rating for his upper thoracic strain with degenerative disc disease of L5-S1 disability.

A VAMC treatment record from November 2013 indicated that the Veteran was "currently seeing [an] outside chiropractor."  The claims file includes private chiropractor records from Rainbow Chiropractic Health Center dated from April 2012 through May 2013, but no records dated thereafter.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Thus, on remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from the Rainbow Chiropractic Health Center dated after May 2013.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

In addition, the Veteran was provided VA thoracolumbar spine examinations in May 2015 and July 2016.  The reports for these examinations include range-of-motion measurements for the Veteran's spine and findings with regard to pain exhibited on range of motion and additional functional loss following repetitive use.  However, the reports do not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiners did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination reports do not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the July 2016 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or was unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA spine examination that complies with Correia and includes all of the necessary information as set forth in § 4.59.

In a September 2014 rating decision, the RO continued the Veteran's evaluation of cervical strain as 20 percent disabling; denied the reopening of claims for service connection for posttraumatic stress disorder, tension headaches, right and left arm conditions, status post heat exhaustion, bilateral hallux valgus of the feet, onychomycosis of the left foot, and onychomycosis of the right great toenail, all on the basis that the evidence submitted was not new and material; and denied service connection for generalized anxiety disorder and panic disorder, sleep apnea as secondary to upper thoracic strain with degenerative disc disease of L5-S1, allergic rhinitis, sinusitis, pseudofolliculitis barbae, fibromyalgia as secondary to upper thoracic strain with degenerative disc disease of L5-S1, intervertebral disc syndrome, bilateral neuralgia as secondary to upper thoracic strain with degenerative disc disease of L5-S1, inflammation of the right sciatic nerve as secondary to upper thoracic strain with degenerative disc disease of L5-S1, and inflammation of the left sciatic nerve as secondary to upper thoracic strain with degenerative disc disease of L5-S1.  

The Veteran submitted a notice of disagreement (NOD), which was received in December 2014, as to all issues contained in the September 2014 rating decision.  Since the Veteran's December 2014 NOD was received well within the one year period for appealing the September 2014 decision, the Board construes it as a timely NOD.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  To date, a statement of the case (SOC) has not been issued as to the issues contained in the September 2014 rating decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  As such, these issues are listed on the title page of this decision.  

Similarly, in a March 2015 rating decision, the RO denied the claim for service connection for high blood pressure and continued the Veteran's 10 percent disability rating for tinnitus.  The Veteran submitted a timely NOD in April 2015; however, an SOC has not yet been issued.  These issues must also be remanded to the AOJ for an SOC, and as such, they are listed on the title page of this decision.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers for his upper thoracic strain with degenerative disc disease of L5-S1 disability.  The Board is particularly interested in treatment records from the Rainbow Chiropractic Health Center dated after May 2013.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected upper thoracic strain with degenerative disc disease of L5-S1.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to this service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's spine, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(c)  Provide a description of how the Veteran's service-connected lumbar spine disability affects or likely affects his ability to perform work and work-like tasks.  For example, indicate the extent to which the disability affects his ability to sit, stand, and/or walk; lift and/or carry; and perform postural activities such as bending, crouching, and squatting.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

3.  After completing the above development, readjudicate the Veteran's claim for an increased rating for service-connected upper thoracic strain with degenerative disc disease of L5-S1.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

4.  Issue a Statement of the Case with respect to the September 2014 rating decision and notice of disagreement therewith received in December 2014 as to the issues set forth above.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

5.  Issue a Statement of the Case with respect to the March 2015 rating decision and notice of disagreement therewith received in April 2015 as to the issues set forth above.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


